 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Employer in the unit herein found appropriate by the Board,as their representative for the purposes of collective bargaining andthat, pursuant to Section 9 (a) of the Act, the said organization is theexclusive representative of all employees in such unit, for the purposesof collective bargaining, with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.CAYEYMANUFACTURINGCo.,INC.andCONFEDERACION GENERALDRTRABAJADORES DEPUERTO RICOCAYEY MANUFACTURING CO., INC.andCONFEDERACION GENERAL DETRABAJADORES DE PUERTO Rico(CIO).Cases Nos. 24-CA-79 and24-RC-44.August 6,1950Decision and OrderOn January 15, 1952, Trial Examiner Ralph Winkler 1 issued hisIntermediate Report in the above-entitled consolidated proceedingsfinding that the Respondent had engaged in and was engaging incertain unfair labor practices, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.He also recom-mended that the election held on October 17, 1950, among the Re-spondent's employees be set aside.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices and recommended that the complaint be dismissed asto them.Thereafter, the General Counsel filed exceptions and a sup-porting brief.The Board 2 has reviewed the rulings of Trial Examiner MacCullenmade at the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief and the entire record in thecase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following modification :The Trial Examiner found that Supervisor Roquet by standing at awindow in the Respondent's plant and taking notes during a rally ofthe Union held on a public street fronting on the Respondent's prem-ises did not engage in unlawful surveillance.We do not agree.'As Trial Examiner MacCullen, before whom the hearing was held, had become unavail-able for further participation in the case, the Chief Trial Examiner designated Mr. Winklerto prepare the Intermediate Report in the above-entitled consolidated proceedings.2 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegatedits powersin connection with thiscase to a three-member panel.[Members Houston, Murdock, and Styles].100 NLRJ3 No. 83. CAYEY MANUFACTURING CO., INC.495Although called as a witness for the Respondent, Roquet was notquestioned about the incident, nor did the Respondent offer any ex-planation for Roquet's behavior.The absence of such explanationcoupled with Roquet's record of supplying her Employer with thenotes on a prior union meeting raises the reasonable inference thatRoquet was standing at the plant window and taking notes for thepurpose of conveying to her employer such information about therally and the employees participating in it as she could gather fromher vantage point.This is conduct which normally would constituteunlawful surveillance. It is argued, however, that as the union rally'took place on a public thoroughfare and apparently therefore wasnot intended to be a private union affair, the Respondent could lawfullyobserve such open proceeding and make a written record of what itsaw.We do notagree.The vice of the Respondent's conduct in theinstant case,as in all cases of surveillance,lies in its restraining andcoercive effect upon the employees' statutory right to engage in unionactivities.Where as here, a supervisor not only observes the unionrally, but also makes notes of the proceeding, the employees would be'justified in assuming that it is being done for the purpose of subjectingthem to economic reprisals for participating in the union rally .3Under the circumstances, we find, contrary to the Trial Examiner,that by the above conduct of Roquet the Respondent has interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Actin violation of Section 8 (a) (1) ofthe Act.OrderUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor8N. L. R. B. v. Vermont Furniture Corporation,82 NLRB 408 enfd 182 F. 2d 842(C.A.2)where no plausible explanation was offered by the Respondent for thepresence of management representatives in a lobby of a hotel where a union meetingwas held. In affirming the Board's finding that the presence of these men was unjustifiablesurveillance the circuit court said:"Their simultaneous presence in the neighborhood ofthe union meeting seems to have had no real excuse and, we think, justifiably held tohave constituted an unfair labor practice.It is hard to imagine that these men just hap-pened to be at that place at the same time and that their object was not to discover,what employees were active in the union,rather to enjoy each other's society."N. L. R. B V. CollinstAikman,Corporation,146 F. 2d 454(C. A 4), enfg. 55 NLRB735 where the company's officials began to frequent a village drug store where the unionorganizers were conducting their union activities.In affirming the Board's finding ofsurveillance,the court said:Nor does it avail Collins to assert that whatever surveillance existed was carried onopenly and not surreptitiously.Any real surveillance bythe employer over the unionactivities of employees whether frankly open or carefully concealed,fallsunderthe prohibitions of the Act.Of.TheSolomonCompany at at.,84 NLRB 226,where the Board held that the presenceof management representatives in a public cafe during an organizational meeting was nota surveillance In the absence of showing that it was part of a plan of surveillance ; andSalant t Salant Incorporated,92 NLRB 417,447 where the supervisors involved deniedthat they were engaged in surveillance of the meeting held In front of the plant and tes-tified that it was customary for them to look out of the plant's windows during the lunchtime when the meeting was held. 496DECISIONS OF NATIONAL LABORRELATIONS BOARDRelations Board hereby orders that the Respondent, Cayey Manufac-turing Co., Inc., Cayey, Puerto Rico, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Threatening to move or shut down or change operations becauseof the organizational efforts or election success of Confederacion Gen-eral de Trabajadores de Puerto Rico, or of any other labor organ-ization.(b)Warning employees that their opportunities for employmentdepend on how they vote in elections for a bargaining representative.(c)Engaging in surveillance of union activities of its employees.(d) In any other manner, interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the aforesaid, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act.2.Take the following. affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant at Cayey, Puerto Rico, copies in English andSpanish of the notice attached hereto as Appendix A.4Copies of saidnotice, to be furnished by the Regional Director for the Twenty-fourthRegion, shall, after being duly signed by the Respondent, be postedimmediately upon receipt thereof and be maintained by it for sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.The Re-spondent shall take reasonable steps to insure that such notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Twenty-fourth Regionin writing, within ten (10) days from the date of receipt of this Order,what steps the Respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be dismissed insofaras it alleges unfair labor practices other than those in which the Boardhas found the Respondent to have engaged.IT IS FURTHER ORDERED that the election of October 17, 1950, be setaside.* In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." CAYEY MANUFACTURING CO.,INC.497AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT threaten to move or shut down or change opera-tions because of the organizational efforts of CONFEDERAVIONGENERAL DETRABAJADORES DE PUERTO Rico, or any other labororganization.WE WILL NOT warn our employees that their opportunities foremployment depend on how they vote in elections for a bargainingrepresentative.WE WILL NOT engage in surveillance of union activities of ouremployees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist CoNFn)-ERACION GENERAL DE TRABAJADORES DE PUERTO RICO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.CAYEY MANUFACTURING CO., INC.,Employer.Dated --------------------By -------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENTOF THE CASEUpon charges duly filed in Case No. 24-CA-79 by Confederacion General deTrabajadores de Puerto Rico, herein called the Union, the General Counsel forthe National Labor Relations Board by the Regional Director for the Twenty-fourth Region (Santurce, Puerto Rico), issued a complaint dated August 9, 1951,against Cayey Manufacturing Co., Inc., herein called the Respondent, allegingthat the Respondent discriminatorily refused to hire two employees and otherwiseengaged in other specified conduct in violation of Section 8 (a) (1) and (3) andSection 2 (6) and (7) of the Labor Management Relations Act, 1947, 61 Stat. 136, 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called the Act.Copies of the complaint and charges were duly servedupon the Respondent, whereupon the Respondent filed an answer denying thecommission of the unfair labor practices.On August 6, 1951, the Board directed that a hearing be held on objectionsfiled by the Union to the conduct of an election in Case No. 24-RC-44.And onAugust 9, 1951, the present complaint and representation cases were consolidatedby direction of the Regional Director, and pursuant to notice a hearing in theconsolidated matter was held from September 4 through September 7, 1951, atCayey, Puerto Rico, before Allen MacCullen, a Trial Examiner designated tohear the matter.The General Counsel and Respondent were represented bycounsel and participated in the hearing with full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on theissues.The parties were granted opportunity to present oral argument before TrialExaminer MacCullen, and they were also granted opportunity to file briefs andproposed findings of fact and conclusions of law.The Respondent has filed a,brief which has been duly considered by the undersigned.After the hearing was closed, Trial Examiner MacCullen became unavailablefor further participation in this matter and on November 7, 1951, the under-signed was duly designated to act as Trial Examiner in this matter and, par-ticularly, to prepare and issue an Intermediate Report.Trial Examiner MacCullen reserved ruling on a motion of the Respondentto dismiss the afore-mentioned objections "because of failure to comply withSection 203.61 of the Board's Rules and Regulations."The motion does not,and the record otherwise does not, specify the respects in which the objectionsfailed to comply with the Board's Rules and Regulations and thus the motionitself fails to meet the administrative requirements of Section 102.24 of theRules and Regulations-Series 6.As I do not know what reasons the Respond-ent is asserting in this connection, I shall deny the motion for lack of suchspecificity.Upon the basis of the entire record in the case, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Puerto Rico corporation,manufactures gloves in Cayey,Puerto Rico.-In 1950 the Respondent'svolume of business totaled$32,000and all of its raw materials and finished products were respectively obtainedfrom and shipped to continental United States.I find that the Respondent is engaged in commerce within the meaning ofthe Act.IT. THE LABORORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2 (5) ofthe Act.III. THE UNFAIR LABOR PRACTICESPreliminary CommentsOn October 17, 1950, in a representation election conducted under Board aus-pices among the Respondent's employees, an equal number of ballots were castfor and against the Union, the only labor organization involved in the election,in addition to which some challenged ballots also were cast.The Union hasrequested the Board to set aside the results of the election upon claims set CAYEY MANUFACTURING CO., INC.499forth in its objections to the effect that the Respondent interfered with theemployees' free choice of a bargaining representative.The unfair labor prac-tices' aspect of this consolidated case involves allegations by the General Coun-sel that the Respondent's conductvis-a-visthe election violated Section 8 (a)(1) of the Act,' and the complaint also alleges that the Respondent discrimina-torily refused to reemploy two employees in violation of Section 8 (a) (3) and(1) of the Act.One preliminary matter should be mentioned.This involves the General Coun-sel's proof that in or about December 1949 the Respondent took over the physicalproperties and equipment, the employee complement, and even the unperformedproduction contracts of Granada Glove Corporation; and in this successorshipconnection the General Counsel offered evidence relating to a settlement agree-ment arising out of unfair labor practice charges involving the Granada concern.'I do not understand what relevancy the settlement agreement has to the presentcomplaint and, therefore, I shall not discuss this matter further.Alleged Interference with the Election-8 (a) (1)Threats and,-PromisesThe representation petition was filed on May 29, 1950, the Board's Decisionand Direction of Election issued on September 22, 1950, and the election'was heldon October 17, 1950.The Respondent suspended operations and conducted preelectionmeetings oncompany time and premises on September 27, October 9, and October 17, whichrequired the employees to attend.'Richard J. Broadman, the Respondent'spresident and principal stockholder, attended these meetings and delivered pre-pared speeches through Miguel Padro, his Spanish-speaking secretary.Exceptto mention that these speeches referred to the coming election, I shall not dis-cuss their contents ; for the Trial Examiner stated at the hearing, without objec-tion from the General Counsel, that no question was, raised as to these preparedspeeches but that the only issues in this connection related to certain additionalremarks whichBroadman'madeat themeetings.T s "(a) Urging, persuading, and warning its employees by threats of reprisal or forceor, promise of benefitto refrainfrom assisting,becoming or remaining members of a labororganization,or engaging or continuing to_ engage in concerted activitiesfor the purposesof collectivebargainingor othermutual aidor protection ;(b)Questioning its employees concerning their sympathies in and activities on behalfof the Union ;(c)Threatening its employees with loss of employment should theyassist, become orremain membersof the Union or engage in or continue to engagein concerted activitiesfor the purposes of collective bargaining or other mutualaid or protection ;(d)Keeping undersurveillance the organizational activitiesof its employees and ofthe Union;(e)Threatening its employees that its placeof businesswould be closeddown andmoved, should the Union succeed in its efforts to organize the employees ;(f)Compellingits employees to listento Speeches delivered by Respondent'sofficersand agents during working hours for the purpose of urging, persuading, warning andcoercing its employees to refrain from assisting, becoming or remainingmembers of theUnion, or voting for the Union in the'election directed by the Board-in Case No. 24-RC-44;(g)Refusingto employ individuals solely because of their membershipin and activitieson behalf of a labor organization."The recordis inconclusive-inmy opinionas to whether the Respondent -itself finallybecame a party to this settlement.This is of no consequence, however.' It is unnecessary to resolvea conflictin testimony as to whetherstill another meetingwas held on October 13.227260-53--vol. 100-.33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarmen Martinez testified as a witness for the General Counsel, with AnaAdelfa Torres testifying to similar effect, that Dolores Cotto' asked Broadmanat the meeting held on the morning of the election whether he would remove thefactory if the Union won the election and that either Broadman or Padro repliedthat "the factory was his [Broadman's], and that he would take it away anytime he wanted to, because he could use the machines of that factory for makingcaps and umbrella covers, and that the ones who really needed that work wereourselves [the employees], because he was an industrial engineer and didn't needthat ; that he had his own career, and didn't need to do that." Torres alsotestified that Broadman further stated that the so-called Fomento (Puerto RicoIndustrial Development Corporation) couldn't replace the Respondent's opera-tions because it did not knew how to manufacture gloves, and Torres later tes-tified that Broadman said he would move if the Union won the election. EmployeeGloria Maria Miranda gave similar testimony as a wiliness for:the General Coun-sel and also quoted Broadman as stating, in part, that Broadman would move"if the Union won and he had to pay more than 45 cents an hour." (The hourlyrate at the time was 35 cents.)Cotto testified for the Respondent that Broadman's reply to Maria Perez andher own questions was that "he was not thinking of taking the Company awayfrom the place where it is located because he had in mind the good operatorsthat he had in his shop, and that therefore he did not have in mind to changebecause he could not change the factory from there to another town ; but thathe could sell the factory and go back to the United States where he had his job"and that "he didn't care whether the Union won or not, because he was workingwith what was his . . . ."Finally, we come to Respondent's own testimony concerning his reply :Q. (By the Respondent's counsel) Was any question asked whether youwould move your factory in case the Union won?A. The question was whether I could remove the factory. This, as youknow, was a legal problem and I did my best to explain it, the best I couldas explained to me, and my answer was that I could move the factory, thatthe machinery belonged to me, and as such it was my privilege to move itwhere I may. I also said that the law prohibits me from moving a factoryin order to avoid labor difficulty. I also said that the law would permit meto close the factory if I wished and follow other pursuits, such as engineering,which was my profession, or use it for other articles such as umbrellas andother products.MO##4Q.Did you threaten in that speech or any other speech to close the factorybecause of Union orders [sic] ?A. I have never threatened to close the factory because of Union orders.The Respondent points to variations in the afore-mentioned testimony of theGeneral Counsel's witnesses as demonstrating distortion and misconstructionin some employees' minds of what he really said in answer to Cotto's question.There are variations, it is true."Yet all versions of Broadman's remarks, includ-ing even Broadman's and Cotto's, whether the testimony be that Broadman"would" or only "could" remove his factory give the very definite impression inthis preelection context that Broadman had the economic whip-hand in being4 Cotto is an assistant to Forelady Virtuosa Roquet, a supervisor.The General Counseldoes not claim that Cotto also is a supervisor within the meaning of the Act.5 The Respondent contends that testimony on another issue involving one Vega shouldbe disbelieved because of its uniformity. CAYEY MANUFACTURING CO., INC.501able to give up his plant or change its operations and that this was a factorthat the employees should reckon with in deciding how to cast their ballots inthe election.I cannot accept the suggestion that Broadman and the employeeswere merely engaging in abstract legal discourse.Moreover,it is noteworthyin appraising the entire situation that Cotto's direct testimony in this connection,she was one of the Respondent's principal witnesses on this issue,containedpatent inconsistencies and was finally given with much prompting.'I find thatBroadman threatened the employees that he might move or shut down the plantor change its operations depending on the outcome of the elections and that theRespondent thereby violated Section 8(a) (1) of the Act.Sawe-Glassman ShoeCorporation,97 NLRB 332.Another question which was asked of Broadman at the meetings dealt withthe matter of wage increases.It appears that some of the employees hadthought that only union members would receive a wage increase should theUnion win the election,and in answering the question Broadman stated that anincrease would be granted to all employees and also that the Union would havenothing to do with obtaining the increase as it was required under recent minimumwage legislation.Broadman's statutory explanation of the increase is unrefutedand the record does not convince me that the discussion of a wage increase wasinitiated by the Respondent.Ordinarily an employer may not advise its employees,particularly in anelection contest, that they do not need a union to obtain additional financialbenefits.Bonwit Teller,Inc.,96 NLRB 608. But in the ordinary situation,unlike the present case of a statutory increase,the benefits in question arewithin the employer's control.Under the circnmstanees I cannot say that theRespondent was not lawfully entitled to make the explanation under discussion,and on the basis of the record I do not construe Broadman's remarks as holdingout a promise of a wage increase in return for a union defeat at the polls.InterrogationEmployee Maria Rodriquez testified without contradiction that after receivinga subpoena and having given a statement to a Board investigator,she wassummoned to Broadman's office ; that Broadman asked her in the presence ofthe Respondent's attorney whether "it was true that my declaration was morein favor of the Union than against it"; and that the attorney thereupon askedher a number of other questions which she could not recall at the hearing.The record does not fix the time of this incident. The incident, therefore, mayhave occurred during the investigation of the present one, in which event itwould be within the scope of the complaint. On the other hand, there was thecase involving the afore-mentioned settlement agreement and the record showsthat charges were filed and later withdrawn in another proceeding against theRespondent, in which event the incident in question may have occurred beyondthe statutory 6-month period.Therefore, without deciding that the Respondentunlawfully interrogated Rodriquez or that its conduct did not exceed the per-6 For example:Cotto unequivocally says at page 298 of the record that no questions wereasked at the meeting of October 9 ; then being prompted, she says at page 299 that somequestions were asked at this October 9 meeting;then it appears,also on page 299, thatshe is not certain as to which meeting she had been testifying. at page 300 she thentestifies that questions were asked at all meetings,then at pages 300-301 she testifiesthat no meetings were held before the election, although she had previously testifiedregarding such meetings, and after then being told by counsel that at least two meetingshad been held before the election as the parties stipulated,she testifies at page 301 that no.questions were asked at those two meetings 502DECISIONSOF NATIONALLABOR RELATIONS BOARDmissible bounds of pretrial preparation;although I do not believe that the factsand circumstances were sufficiently developed to permit a resolution of thismatter, I shall recommend dismissal of this allegation for failure of proof ofits timeliness.Surveillance and Other InterferenceOn October 12, 1950, the Union conducted an organizational rally and usedloud-speaking equipment on the public street in front of the Respondent's plant.The testimony is conflicting as to whether the loud speakers began operatingduring working hours before the regular noon dismissal,as the Respondent'switnesses testified s and as Gloria Miranda-a witness for the General Counsel-also testified,or whether the meeting did not begin until after the employeeswere dismissed,as several of the General Counsel's other witnesses stated.9Although the General Counsel seemed to be contending that the sound equipmentwas not put into use before the noon dismissal,I am unable to find a preponder-ance of evidence supporting such position,particularly in view of the agreementof Miranda's testimony with that of the Respondent's witnesses which testimonyI accept on this point.Miguel Padro,Broadman's secretary,testified that he summoned the policewhen one of the union organizers refused his request not to use the soundequipment during actual working hours,Padro also testifying that the loudspeaker disrupted normal plant operations.The police arrived and soon leftthe scene after discussing the matter with the interested parties and withouttaking any action to silence the sound equipment or otherwise to restrain theconduct of the meeting.Without deciding whether Padro acted with real or even apparent authorityin summoning the police and in seeking to quiet the loud speaker during workinghours, I do not believe that the incident itself was of any consequence or that itdeprived the employees of their statutory rights or otherwise interfered withtheir choice of a bargaining representative in the election several days later10Forelady Virtuosa Roquet, a supervisory employee,'stood at a plant windowduring the afore-mentioned union rally,and witnesses for the General Counseltestified that she took notes of the proceeding.These witnesses were unable tostate positively that the notes in question dealt with the meeting,yet the postureof proof was such that the burden of going forward fell upon the Respondentto refute the clear implication of their testimony.This the Respondent failed todo.Moreover,there was more than guesswork involved in the employees' judg-ment that Roquet was making notes of the meeting ; for Roquet admitted takingnotes at a meeting of the Union in the early stages of its organization-long beforethe events under discussion-and that she turned over such notes to her superior.4 CfJoy Silk Mills v. N. L R.B., 185 F. 2d 732(C. A. D. C.),cert. denied 341 U S 914.8Dolores Cotto,Miguel Padre.°Carmen Martinez,Ana Adelfa Torres.10I find no allegation in the complaint to which this particular incident may be relatedas an unfair labor practice and I would therefore make no finding of unfair labor practicesbased thereon.And while I also do not believe that it is specifically covered by the issuesposed by the statement of objections to the conduct of the election as outlined in t.eRegional Director's report on objections,or even as stated in the Union's original objec-tions, I do believe that somewhat greater latitude may be accorded in a nonadversaryadministrative proceeding whose purpose is to determine the employee'schoice of abargaining representative and not whether the Respondent has committed an unfair laborpractice.That is why I have considered it. In any event,however, I find neither astatutory violation nor any other interference with the election in this regarda' Roquet is responsible for the quality and quantity of the individual operator's produc-tion ; and she is solely in charge of plant production each morning from 7 : 45 until thearrival of Broadman or the factory manager at 10 or 10: 30. CAYEY MANUFACTURING CO., INC.503While I find that Roquet, a supervisor, made notes of the October 12 meeting,I do not believe such conduct to be unlawful surveillance.The rally took placeon a public thoroughfare directly fronting on the Respondent's premises andthere isn't the slightest indication in the record that the rally was intended to bea private union affair. I cannot agree that Roquet and other managementrepresentatives are obliged by law not to observe such open proceedings and thatthe Act forbids such representatives to make a written record of what they arethus entitled to see.Coca-Cola Bottling Companyof St.Louis,95 NLRB 284;Salant & Salant, Incorporated,92 NLRB 417, 447.Another item of alleged surveillance in connection with the October 1950election is contained solely in the testimony of Ana Adelfa Torres to the effectthat while casting her ballot in the voting booth which was located on theRespondent's premises, she observed an eye peering at her from a small roundaperture in the ceiling above the booth and that the bole has since been covered.Torres testified that she did not recognize whose eye she saw and that she did nottell anyone of the incident until after the election.The Respondent might besaid to have control of its premises and therefore1generally responsible forits condition and even for what goes on above its ceilings., Nonetheless, andeven though the Respondent offered no testimony to refute this "eye in theceiling" incident, I am unable to find, solely upon the afore-mentioned testimonyand merely because the premises were the Respondent's, that a representativeof the Respondent was stationed above the voting booth and violating thesecrecy of the election along the lines suggested by Torres.Compulsory AudienceAs stated above, Broadman required the employees to attend several meetingson company time and premises during which he addressed them concerning theforthcoming election in a manner unfavorable to the Union. The complaintalleges that this so-called "compulsory -audience" situation violated the Act.The compulsory audience concept, that an employer may not compel his em-ployees to listen to speeches relating to their self-organizational activities, wasfirst enunciated by the Board and later modified by the Court of Appeals for theSecond Circuit in theClark Bros.case.'2Congress disapproved the doctrine inenacting the 1947 amendments to the Act,' and the Board thereupon held inBabcock & 'Wilcox,77 NLRB 577, that a compulsory audience is notperse vio-lative of the Act.Recently, inBonwit Teller, Inc.,96 NLRB 608, the Boardreaffirmed theBabcock & Wilcoxruling but held that "an employer who choosesto use his premises to assemble his employees and speak against a union maynot deny that union's reasonable request for the same opportunity to present itscase, wherethe circumstances are such that only by granting such request will theemployees have a reasonable opportunity to hear both sides." "Now the complaint in the present case alleges as a violation in this connectionthat the Respondent compelled its employees to attend the afore-mentioned meet-ings ;it does not allege, nor did the General Counsel assert or even suggest at thehearing,that the theory of the compulsory audience allegation in this case com-prehended the legal and evidentiary propositions relating to Padro's afore-de-scribed attempt to silence the loud-speaking equipment. I would be unwarrantedunder these circumtances to broaden the scope of the complaint by so substantiala change of theory from that litigated in this case as to consider the case under11N.L. R. B. v. Clark Bros. Company, Inc.,163 F. 2d 373, enforcing 70 NLRB 802.19 Senate Report No.105 on S. 1126, 80th Cong.. 1st Sess., pp.23-24.1* Cf.Biitmore Manufacturing Company, 97NLRB 905. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussion asa Bonwit Tellersituation.I conclude, therefore, that by convokingand addressing its employees concerning the forthcoming election, the Respondentdid not violate the ActbAdditional IntimidationThe General Counsel adduced testimony of Gloria Miranda, Ana Torres, Man-uela Ramirez, and Ramonita Ortiz to the effect that during the October 17 election,Forelady Roquet and Broadman's secretary, Padro, brought Aida Luz Vega in acar to the plant premises where the election was being held and thatin leavingthe car Roquet told Vega that "the ballot has two squares ; one says yes and theother no.You should go to vote under the 'no.' If you vote under the `yes,' zerowork."Vega had been in the Respondent's employ until approximately3 months beforethe election when she left because of pregnancy. She gave birth in September1950 and the record does not show that she has since worked for the Respondent.Dolores Cotto went to Vega'shouseevery day after Vega had the baby. Cottoadvised Vega of the forthcoming election and in their discussionsconcerningthe matter Cotto explained to Vega, according to Vega's testimonyas a witnessfor the Respondent, "How the ballot would be, and how I had to vote." 16 Vegaalso testified that about 3 days before the election, Roquet visitedher home to seethe baby on which occasion Vega told Roquet that she, Vega, was thinking ofreturning to work as soon as she could.Vega testified that while waiting for a bus to go to the plant so that she mightvote on election day, Padro and Roquet came by in a car and saw Vega in thestreet and that they asked her whether she was going toward the plant wherePadro and Roquet were heading and that Vega thereupon joined them. Vegatestified that she had no discussion at all with the other two during the ride, andPadro testified to a similar effect.The three testified that upon reaching theplant Padro and Roquet left Vega to go her separate way without saying anythingto her.Vega denied having been threatened in connection with the election.There is thus a direct conflict as to whether or not Roquet made the statementto Vega which the General Counsel's witnesses attribute to her.The Respondentcontends it would ignore common sense to believe that Roquet would have madethe statement in earshot of the other employees when good judgment would haverequired it to be made, if at all, in the privacy of the car, and that Respondentalso points to the identical testimony of the General Counsel's witnesses in thisrespect asdemonstrating, in effect, that their stories were concocted.While thesecontentions have seeming merit, it is important to note the consistency of theGeneral Counsel's version with Vega's own testimony of her earlier discussionwith Roquet concerning her desire for an early return to work.Then there isthe circumstance of Roquet's visit about 3 days before the election, Roquet'sfirst visit to Vega so far as the record shows although at least a month hadelapsedsinceVega's return from the hospital, and the further happenstance that Roquetshould come upon Vega waiting for a bus while the election was in progress.Toattribute coincidence with the election rather than design to these events mightalso be said to ignore good judgment.I received the impression in reading Vega's testimony that she was not a frankwitness.For example, Vega testified on direct examination that she had not15This compulsory audience proposition must of course be distinguished from the sepa-rate violation based on the content of Broadman's remarks as discussed earlier in thisreport.16Although this testimony is somewhat ambiguous, I interpret it as referring to themechanics of voting rather than for whom Vega would vote. -CAYEY MANUFACTURING CO., INC.505worked, at the plant "that same day" of the election, and when the GeneralCounsel first interrogated her along this line she replied, "I was working,yes, butI had not been therefor a fewdays."Only upon further cross-examination did,she state that she had been pregnant and had not worked for about 3 months.And after testifying that Roquet and Padro had stopped the car and asked herwhether she was going to the plant and that she had not then told Roquet she wasgoing to vote, Vega attempted to explain Roquet's question to her by referringto the fact that"I had scissors belonging to the shop,"a matter which Vegatestified had nothing to do with her trip to the plant that day.I conclude that Roquet made the statement attributed to her by Miranda,Torres, Ramirez, and Ortiz and that the Respondent thereby warned Vega thather prospects for employment depended on her voting against the Union.Gloria Miranda also testified that she had been told by another laid off em-ployee, Angela Garces, that Roquet had advised Garces to go to the polls and thatthe Respondent would not reemploy her if she voted for the Union.Even thoughthis testimony was undenied by Roquet,I shall predicate no findings on it becauseof its clearly hearsay nature.Refusal to Rehire-8 (a) (3)Manuela Ramirez and Ramonita Ortiz had been employed by the Granada con-cern and then by the Respondent when the latter took over the plant.Both em-ployees were machine workers,although on different operations at least in May1950.Ramirez was secretary of the Union and Ortiz was a member of its boardof directors and each was otherwise active in organizational activities.TheRespondent does not claim ignorance of the union membership and activities ofthese employees.In May 1950 Respondent laid off about25 or30 employees,including Ramirezand Ortiz.The record does not show what basis of selection was used at thetime and no charge is made that the layoff was for other than lawful economicreasons.The Respondent subsequently hired some of these laid off employees,including some who were union members,but it refused the application ofRamirez and Ortiz allegedly because of their low production before the Maylayoffs.The Respondent does not contend that work was unavailable whenOrtiz and Ramirez applied for work, the record showing in this connection,moreover,that the Respondent was training new employees or rehiring old onesat the time.About July 1950 Ortiz applied to Broadman for reemployment. Broadmantold Ortiz, according to the latter's testimony, that he had no work for herbecause she was a member of the Union but indicated that there might be workfor her the next year.Broadman's version of the incident is that he told Ortizthat business was bad and that he could afford to hire only the better operatorsand that he did not believe there would be work for her for at least a year.Ramirez and another laid-off employee,Carmen Martinez,also applied for re-employment about the same time.Martinez was vice president of the Unionand openly active in its affairs.Broadman told them,according to Ramirez,that "there would be no work for us . . . because we were employees of theUnion, and that at no time did he want a union there, because in the UnitedStates he had been a member of a union and he know what unions were, andthat a union could not be formed until the shop had been operating for a periodof at least a year,and until the factory was making money." Broadman alsotold Ramirez, according to the latter's further testimony, that Ramirez "wasnot pleasing to him,because I [Ramirez]was one of those that were doing themost propaganda[in the Union's behalf]."According to Martinez,Broadman 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoldMartinez that she should report for work the following morning, which'Martinez did, but that he did not know if work would be available for Ramirezwithin a year "because he had been presented with that business of the Union"and that "a union could not function in a factory until it situated itself, untilsix months or a year after it was established, because they were losing a lotofmoney."Broadman's testimony regarding this incident, which was cor-roborated by Roquet, is that he told Ramirez he could not hire her because ofpoor business and that he explained to her in this connection that her slowrate of operation doubled the cost of her production to the Respondent.Al-though Broadman denied that the word "union" was used in connection withany application he did testify that "it's quite possible . . . that I told [Martinezat the time] . . . that I didn't think the factory should be organized, becausethe factory needed time to get organized before the Union came in."On cross-examination by the Respondent, Martinez could not recall whether Broadmanhad discussed Ramirez' production on this occasion but she did testify thatBroadman had stated that he could not hire Ramirez "because he was losing alot of money," thus tending to corroborate Broadman.Ortiz and Ramirez applied together a second time in February 1951, on thisoccasion to Factory Manager Richard Klein.Klein told Ortiz and Ramirez,according to the testimony of both applicants, that there was no work for thembecause they were union members.Klein's version of the conversation was thathe referred to Broadman's comment on the occasion of their earlier applicationregarding their inadequate production and stated that there was no reasonto change the decision not to rehire them for thatreason.Broadman testified that he had personally observed that Ortiz and Ramirez'were slow workers, that Ramirez did not respond to attempts to improve herwork and that further training in her case would not be warranted, and thatOrtiz had difficulty in manipulating the cloth she worked on.Broadman was un-able to recall, however, that he had ever criticized the work of either- employeeand no other management representative or supervisor testified to criticizingthese individuals, both' employees, moreover, having testified to the contrary.Respondent uses various materials in its manufacture. ' Broadman and Fore-lady Roquet testified that Ramirez' production on so-called regular cloth was halfthe production of the average employee and Broadman also testified, with adenial by Ramirez, that Ramirez had admitted her low production at a meetingat the Board's Regional Office which meeting was called to arrange an electiondate in the representation case.-The Respondent adduced a summary of daily production records of all em-ployees engaged in the same respective operations as Ortiz and Ramirez.Therecords were for a 10-day period immediately preceding their layoff in May 1950,and Broadman testified that records for even such a short period were representa-tive because of the highly repetitive nature of the plant's operations.Theserecords together with related testimony tend to Show that no other employeeshaving less production than Ortiz and Ramirez and who also were laid off inMay 1950 were subsequently rehired, except for a single case in each sectionwhich are otherwise explained.The General Counsel contended that these pro-duction records are an insufficient basis upon which to assert the employees'comparative productivity;however,no showing was made by reference to pro-duction records for other periods of employment, that the period in question wasnot representative or that Ramirez' comparative production on regular cloth wasnot what Broadman and Roquet stated it to be.At the hearing, the Respondentindicated the existence and availability of these other records for such a check. CAYEY MANUFACTURING CO., INC.507While the Respondent's proof as to the comparative productivity of Ortiz andRamirez.leaves'much to be desired, I am unable to find a preponderance of evi-dence that these employees did not have poor production records.And while Ibelieve that several circumstances point toward discrimination, I also do notbelieve the evidence preponderates in support of such an adverse finding.Accordingly, I must recommend dismissal of this portion of the complaint.Summary of FindingsI find that the Respondent violated Section 8 (a) (1) of the Act by threaten-ing to move or shut-down or change its operations depending on the outcome ofthe election and by warning Vega that her employment prospect depended onhow she would vote in the election.And I find that by engaging in this conductthe Respondent also interfered with the conduct of the election of October 17,1950, thereby depriving its employees of their right to an uncoerced choice of abargaining representative.I do not find, with respect to other allegations inthe complaint, that the Respondent has otherwise violated the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent described in section III, above,occurringin connectionwiththe Respondent's operations described in section I, above,have a close,intimate,and substantial relation to trade,traffic,and commerceamong the several States and territories,and such-of-them as have been foundto constitute unfair labor practices tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.v. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, I shall recommend that it cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.And havingalso found that the unfair labor practices interfered with the employees' freechoice in the election of October 17, 1950, I shall also recommend that the elec-tion be set aside.In view of the nature of the unfair labor practices committed, I shall also,recommend that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of-fact, and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.The Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]